Citation Nr: 1415898	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Jackson, Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability, to include chronic headaches and migraines.

2.  Entitlement to service connection for a headache disability, to include chronic headaches and migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin, Ashley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 and from July 2004 and January 2006.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran appeared at an October 2012 hearing before a decision review officer.  The Veteran also appeared at an April 2013 travel board hearing before the undersigned.  Transcripts of both hearings are of record. 

The claim on appeal was previously characterized as a service connection claim for chronic headaches, tension.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with migraines.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.  

Additionally, the Board notes that, following the issuance of the January 2013 Supplemental Statement of the Case (SSOC), new evidence was associated with the claims file without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, the new evidence is duplicative of the evidence already submitted by the Veteran and considered in the SSOC.  Therefore, no waiver is necessary and the Board may proceed with the adjudication of the claim on the merits.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied a service connection claim for chronic headaches.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the June 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a headache disability, to include chronic headaches and migraines.

3.  The preponderance of the evidence shows that the Veteran's headache disability, to include chronic headaches and migraines is not related to service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for chronic headaches, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability, to include chronic headaches and migraines.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A headache disability, to include chronic headaches and migraines was not incurred or aggravated during active duty service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In correspondence dated February 2009, VA notified the Veteran of what evidence was required to substantiate a claim for entitlement to service connection and to reopen a previously denied claim, and of his and VA's respective duties for obtaining such evidence.  Thus, the duty to notify has been satisfied. 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159. 

With regard to this duty, the RO has obtained VA and service treatment records and afforded the Veteran VA examinations in March 2006 and July 2010.  Taken together, the examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination and provided a rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

Based on the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In a June 2006 rating decision, the RO denied the Veteran's service connection claim for chronic headaches; finding that there was no evidence of a chronic disability subject to service connection.  Evidence considered at that time of the rating decision consisted of service treatment records, and a March 2006 VA examination.

Evidence submitted since the June 2006 rating decision, includes VA treatment records demonstrating a diagnosis of chronic headaches.  The claims file also includes a July 2010 VA examination report, which reveals a diagnosis of recurrent migraines.  

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The June 2006 denial was based on the finding that there was no evidence of a "chronic" disability.  Newly submitted medical records, including a July 2010 VA examination report, reveal a diagnosis of chronic headaches and recurrent migraines.  Therefore, the Veteran's service connection claim for a headache disability to include chronic headaches and migraines will be reopened.

III.  Headache Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Special service connection rules exist for Persian Gulf Veterans.  38 C.F.R. § 3.317.  These Veterans simply must manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree within the presumptive period after such service.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications include joint and muscle pain as well as headaches.  38 C.F.R. § 3.317(b).  A qualifying chronic disability includes an undiagnosed illness, a medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders), and a diagnosed illness that VA determines via regulation warrants a presumption of service connection (to date, there are none). 38 U.S.C.A. § 1117(a)(2).  Like with presumptive service connection, there is no nexus requirement.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a headache disability to include chronic headaches and migraines.  In the April 2013 hearing, the Veteran stated that he hit his head on the roof of a truck while serving on active duty in March 2005.  He attributes his current headaches to this in-service accident and contends that he has had headaches since then.  

The Veteran's service treatment records are silent regarding an in-service accident.   However, the records do indicate that the Veteran was seen on one occasion for a slight headache.  During this evaluation, the examiner took the Veteran's blood pressure and noted that it was within normal range; however, no headache disability was diagnosed.  The Veteran's service treatment records do not reveal any other complaints of headaches during service.  On his January 2006 post-deployment examination, the Veteran denied any headaches or history of headaches.  

The Veteran was afforded a VA examination in March 2006.  He complained of frontal and occipital band like headaches that occurred two or three times a week since November 2004.  The Veteran stated that the headaches are present when he wakes and occasionally in the evening.  The headaches last for one or two hours and are relieved by taking naps.  The Veteran denied nausea, vomiting, photophobia, phonophobia, blurring of vision, and visual hallucinations.  On examination, the Veteran's head was atraumatic and normocephalic.  The examiner noted mild tenderness over the frontal and occipital area and concluded that the Veteran's headache was mild-to moderate in nature. 

The examiner did not observe any neurological abnormalities.  The Veteran exhibited good coordination of movement, no dysdiadochokinesia, normal reflexes, and intact sensations.  The diagnosis was chronic headache, tension type. 

The Veteran was seen by a VA provider in February 2009 for a traumatic brain injury (TBI) consult.  The Veteran reported daily headaches that are characterized by either a dull ache, pin sticking pain or throbbing pain.  The Veteran also stated that he experiences mild back pain and numbness and tingling in both hands.  On examination, the examiner noted severe headaches, numbness, sensitivity to noise and forgetfulness.  The Veteran exhibited mild dizziness, loss of balance, coordination, loss of appetite and poor concentration.  The examiner did not observe any signs of nausea, sensitivity to light, hearing difficulty, fatigue, sleep problems, difficulty making decisions, changes to smell, hallucinations, or homicidal and suicidal thoughts.  The diagnosis was adjustment disorder with depressed mood, headaches, hyperlipidemia, chronic low back and neck pain. 

The Veteran was seen again in January 2010 by a VA provider.  Although, the Veteran primarily complained of numbness, tingling, and chronic neck and low back pain, the examiner provided an impression of TBI and chronic headaches. 

The Veteran was evaluated in March 2010.  The Veteran complained of sinus problems and daily headaches.  The Veteran rated his headache pain as a 4 out of 10.  The provider noted that the Veteran's headaches start in the neck and occipital area and travel to the left side of the head.  The provider also noted that the Veteran's headaches are "not severe as used to be."  On examination, the Veteran presented no neurological abnormalities.  His gait and movements were normal.  

The Veteran was afforded another VA examination in July 2010, where he reported that he hit his head in service and has been experiencing headaches since then.  The Veteran stated that he suffered from frontal headaches and dizziness after the in-service accident.  On physical examination, the Veteran's cranium showed no signs of trauma or evidence of a previous scar.  The VA examiner noted that the Veteran's neck was supple with preserved lordosis.  On neurological examination, the Veteran's gait was normal and stationed with good heel, toe, tandem walk.  His discs were sharp and motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  The Veteran's sensory was intact and reflexes were normal.  The VA examiner diagnosed migraines that occur two to three times a week with no prostrating attacks in the past six months.  The VA examiner opined that the Veteran's current headaches are less likely than not related to service.  The examiner reasoned that "there appears to have been a change in his headaches from discharge to the present time."  During the March 2006 examination, the Veteran complained of frontal occipital banc like pain, which the July 2010 examiner concluded was more closely related to service and post-traumatic in origin.  However, during the July 2010 VA examination, the Veteran exhibited unilateral sharp and stabbing headaches that are more characteristic of migraines.  The examiner concluded that these are two different headache disorders and that his present headaches do not appear to be related to service.  Furthermore, the examiner noted that the frontal occipital headaches that the Veteran complained of during the March 2006 examination have subsided over time. 

VA treatment records from September 2011 to March 2012 reveal complaints of headaches.  In September 2011, the Veteran reported that his headaches are better and do not hurt as much.  He stated that his headaches occur when he wakes up in the morning and decreases as the day progresses.  The Veteran reported slight headaches two to three times a week and severe headaches once or twice a month.  March 2012 VA treatment records also show signs of improvement.  The Veteran reported that he has headaches once a week or once every two weeks.  

At the October 2012 hearing before a decision review officer, the Veteran stated that he suffers from sharp, throbbing migraines.  During the April 2013 hearing, the Veteran testified that he has migraines two or three times a week and is currently taking medication to relieve the pain. 

The Board finds that service connection on a direct basis is not warranted.  As stated above, service connection is granted if there is evidence to show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

The medical evidence establishes that the Veteran has a current disability manifested by chronic headaches and migraines.  Thus, the first element is satisfied.  In regards to the second element, the Veteran contends that he hit his head on the roof of a truck in March 2005 while serving in Iraq.  The Board finds that the Veteran's assertions of an in-service accident to be credible.  The Veteran's reports of injuring his head during service have been consistent.  Furthermore, the Veteran has submitted a statement from fellow service member, K.C., which establishes that the Veteran was involved in an in-service accident. 

However, there is no adequately supported competent evidence specifically linking the Veteran's current condition to the March 2005 in-service accident.  Service treatment records only show one complaint of a slight headache, which was not attributed to an in-service accident.  Furthermore, the Veteran did not report headaches at any time after March 2005.  During his January 2006 post-deployment examination, the Veteran denied experiencing any headaches or history of headaches 

Post-service treatment records also do not attribute the Veteran's headaches to the March 2005 accident.  VA treatment records note that the Veteran hit his head in service, but do not otherwise, link this in-service accident to his chronic headaches and migraines. 

Furthermore, the July 2010 VA examiner concluded that it was less likely than not that the Veteran's chronic headaches were related to service.  The examiner reasoned that the Veteran's headaches have changed since discharge.  During the March 2006 examination, the Veteran reported frontal and occipital headaches.  However, the Veteran's current headaches are unilateral sharp and stabbing headaches.  Because the Veteran's current headaches are different from the headaches he experienced after discharge, the examiner concluded that his current condition is not related to service.  The examiner also noted that the Veteran's prior frontal and occipital headaches have subsided over time.

The Board finds the July 2010 VA examiner's opinion persuasive.  At the July 2010 examination, the Veteran stated that he experienced frontal headaches after the in-service accident.  However, during the October 2012 hearing and July 2010 VA examination, the Veteran reported sharp, throbbing migraines.  Therefore, because the Veteran's current condition is different than that noted after discharge; there is no evidence that his chronic headaches and migraines are related to his military service. 

The Board acknowledges that the July 2010 VA examiner concluded that the headaches reported in the March 2006 examination were more closely related to service.  However, the symptoms reported during the March 2006 examination do not reflect the Veteran's current disability.  The evidence submitted since the Veteran filed his claim to reopen in January 2009, overwhelming shows complaints of sharp, throbbing, migraines; not frontal headaches.  Therefore, there is no evidence that the Veteran's current disability is manifested by frontal headaches. 

The only other evidence in favor of a link between the Veteran's headache disability and in-service accident is the Veteran's own assertions, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his competence to opine that his chronic headaches and migraines are related to his service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current headache condition manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's current condition manifested in service, or that the Veteran had chronic headaches or migraines during service or a continuity of symptoms after service. 

Lastly, service connection is not warranted under 38 C.F.R. § 3.317.  Although the Veteran served in Iraq, the preponderance of the medical evidence of record does not show that the Veteran's currently claimed headache disability cannot be attributed to any known clinical diagnosis.  In fact, the Veteran's headaches have been clinically diagnosed as tension headaches and migraines.  Thus, the existence of a diagnosis for the Veteran's headache disability firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317 (2011).  Therefore, service connection for a headache disability as an undiagnosed illness is not warranted.

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a headache disability to include chronic headaches and migraines must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a headache disability, to include chronic headaches and migraines has been received, to this extent, the appeal is granted.

Entitlement to service connection for a headache disability, to include chronic headaches and migraines is denied.  



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


